Citation Nr: 0418269	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
shoulder separation, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a left shoulder 
disorder secondary to the service-connected right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had service in a reserve component, which service 
extended from 1984 to 1993, including a period of active duty 
for training (ACDUTRA) from October 7, 1991 to October 18, 
1991.  He is service connected for residuals of a right 
shoulder separation that occurred during this period of 
ACDUTRA.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's right shoulder abduction is limited by pain 
to 45 to 55 degrees; his symptoms equate to limitation of 
motion of midway between his side and shoulder level.

3.  The veteran does not have any acute or chronic disorder 
of the left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for residuals of 
the veteran's right shoulder separation have been met.  38 
U.S.C.A. §§ 1110, 1131, 1155 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.71a, Diagnostic Code 5201 (2003).

2.  The veteran does not have a left shoulder disability that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records generally show that the veteran is 
right handed, although one report of medical history prepared 
in 1987 refers to the veteran as being left handed.  Service 
medical records also show that the veteran sustained an 
injury to the right shoulder, described as a right 
acromioclavicular (AC) separation, as the result of falling 
down stairs while on ACDUTRA in October 1991.  Service 
connection for residuals of injury to the right shoulder was 
granted in June 1994.  The disability was evaluated as 10 
percent disabling.  The disability was evaluated as 20 
percent disabling in a rating decision dated in September 
1995.  The 20 percent evaluation was continued in another 
rating decision dated in June 1998.

In April 2002 the veteran submitted a claim for an increased 
rating, and also claimed that his left arm had been adversely 
affected by the residuals of his right shoulder injury.  At a 
VA examination conducted in May 2001 the examiner found that 
the veteran stands and sits with his right shoulder lower 
than the left, and sits leaning slightly to the right so that 
his right forearm is supported on his thigh.  The veteran 
grimaced with pull away to palpation over the right clavicle 
and both shoulders.  There was no muscle atrophy of the upper 
arms or shoulders.  The examiner noted pain with resisted 
adduction of the left shoulder, with strength of 4/5.  Left 
shoulder strength was normal, as was abduction strength on 
the left.  The veteran exhibited guarding with resisted 
abduction of the right shoulder; the examiner could not 
evaluate the strength.  The veteran exhibited grimacing of 
the shoulders bilaterally with resisted elevation, but the 
strength was normal and equal.  Flexion and extension 
strength of the bilateral elbows and wrists was normal.  The 
examiner noted guarding for all motions of the right 
shoulder.  

Right shoulder forward elevation was accompanied by grimacing 
and performed from 65 to 70 degrees; right shoulder abduction 
was with grimacing from 45 to 55 degrees; external rotation 
was 45 degrees with grimace at end of motion; and internal 
rotation was 55 degrees, also with grimace at end of motion.  
There was some trembling of the right arm with motion.

Left shoulder forward elevation was 120 degrees, abduction 
105 degrees with grimace at end of both motions.  External 
rotation was 90 degrees with grimacing from 45 to 90 degrees, 
and internal rotation was 75 degrees with grimace at end of 
motion.  There was no edema, increased warmth, or redness of 
either shoulder or arms.

X-rays showed the right shoulder was normal with the 
exception of a small spur on the coracoid process of the 
right scapula.  X-rays of the left shoulder were reported as 
normal.

The examiner noted that there was a subjective history of 
left shoulder pain, and subjective evidence of pain with 
range of motion of the shoulders bilaterally.  The examiner 
noted, however, that there was no objective evidence, 
specifically muscle atrophy, indicating functional loss of 
either the right or left shoulder or arms.  The examiner's 
diagnosis was that there was not any current separation or 
degenerative arthritis in the right shoulder.  Regarding the 
left arm, the examiner noted that there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorders or residuals thereof.
II.  Analysis

A.  Right Shoulder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  VA attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  When a 
specific disability is not listed in the Rating Schedule, 
rating is done by analogy to a disability that is listed in 
the Rating Schedule.  38 C.F.R. § 4.20 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003).

The Board has reviewed the evidence of record, and finds that 
an increased (30 percent) disability rating is warranted.  
Disabilities of the musculoskeletal system result in 
anatomical damage, functional loss, and evidence of disuse, 
and/or abnormal excursion of movement.  Evaluation of 
disabilities of the shoulder and arm are made utilizing 
Diagnostic Codes 5200 through 5203, inclusive.  In 
determining disability evaluations of the shoulder, 
consideration is given to impairment of function manifested 
by findings of ankylosis, limitation of motion, nonunion, the 
severity and frequency of dislocation, and/or painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.

Additionally, it should be pointed out that ratings for the 
shoulder and arm vary depending on which side is dominant.  
38 C.F.R. § 4.71a.  In this case, there are two records entry 
that show left-sided dominance, a report of medical history 
prepared in January 1987, and a VA examination report 
prepared in January 1998.  Nevertheless, the majority of 
records refer to the veteran being right handed.  Indeed, 
several reports of medical history prepared in conjunction 
with service department examinations refer to the veteran's 
right-handedness.  Most of these reports were prepared prior 
to the injury that led to the disability that was service 
connected.  Granting the veteran the benefit of the doubt on 
this point, the Board finds that he is right handed for 
rating purposes.  38 C.F.R. § 3.102 (2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the arm, a 20 percent rating is warranted if the 
veteran's minor arm motion is limited to midway between the 
side and shoulder level.  Under that code a 30 percent rating 
is warranted if the veteran's major arm motion is similarly 
limited.  The RO has evaluated the veteran's residuals of 
right shoulder injury as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  (This was because the RO 
determined that the veteran was left handed.)  Nevertheless, 
the VA examiner found that the veteran's right shoulder 
abduction was from 45 to 55 degrees, or about midway between 
the side and shoulder level.  This was the case even though 
the veteran could externally rotate the shoulder.  Given the 
Board's finding that the veteran is right handed, and because 
motion was apparently limited by pain to about midway between 
the side and shoulder, the Board finds that an evaluation of 
30 percent disability for limitation of motion of the right 
(major) arm is warranted under Diagnostic Code 5201.  

The Board notes that in his October 2002 appeal to the Board, 
the veteran requested that his right shoulder disability be 
increased to 30 percent disabling.  As the Board here awards 
an evaluation of 30 percent disability for the veteran's 
right shoulder, the award constitutes a complete grant of the 
benefit sought.  Nevertheless, the Board notes that a higher 
rating under Diagnostic Code 5201 requires limitation of arm 
movement to 25 degrees from the side, which limitation is not 
present in the instant case, and therefore could not be 
awarded in any event.  

B.  Left Shoulder

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304.  In addition, a disability may be 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2003).  When aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

While there is evidence of record that the veteran has 
experienced some left shoulder pain and some pain with range 
of motion of the left shoulder, there is no objective 
evidence indicating that the veteran has an identified 
disability of the left shoulder.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone is not a VA-
compensable disability).  The VA examiner noted that there 
was insufficient clinical evidence to warrant a diagnosis of 
any acute or chronic disorders or residuals thereof.  In 
short, there is no current disability.  Without any diagnosis 
of a current disability, the analysis must end there, as 
service connection cannot be granted where there is no 
current disability.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

C.  Veterans Claims Assistance Act of 2000

In adjudicating this case, the Board has considered the 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) which was signed into law on November 9, 2000.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, only days after receipt of the veteran's claim.  Once 
the VA regulations were promulgated, the veteran was provided 
with the text of the most germane new regulations in the 
statement of the case (SOC) dated in September 2002.

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what evidence 
and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  Additionally, the RO informed the veteran of the 
results of its rating decision, and the procedural steps 
necessary to appeal.  The RO provided an SOC reporting the 
results of the RO's review.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously received and associated with the record the 
veteran's service medical records (SMRs), as well as private 
treatment records from the period immediately after the 
veteran's initial right shoulder injury.  The veteran was 
afforded a VA medical examination, and was offered a hearing, 
which he declined.  Given the standard of the regulation, and 
since the veteran was given a complete grant of his requested 
rating increase, and since the veteran's request for service 
connection for a left arm disorder cannot be granted in the 
absence of a current disability, the Board finds that VA has 
no duty to inform or assist that was unmet.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased (30 percent) disability rating 
for residuals of a right shoulder separation is granted, 
subject to the laws and regulations governing the award of 
disability evaluations.

Entitlement to service connection for a left shoulder 
disability secondary to residuals of service-connected right 
shoulder separation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



